Exhibit 10.2
 
GLOBAL GEOPHYSICAL SERVICES, INC.
 
KEY EMPLOYEE INCENTIVE PLAN
 
 
ARTICLE I
 
PURPOSE OF THE PLAN
 
This plan shall be known as the Global Geophysical Services, Inc. Key Employee
Incentive Plan (the “Plan”) and shall be effective as of the date this Plan is
approved by the Bankruptcy Court (the “Effective Date”). The purpose of this
Plan is to enable the Company to provide persons of high competence in its
employ with an opportunity to receive incentive compensation.
 
ARTICLE II
 
DEFINITIONS
 
For purposes of this Plan, the following capitalized terms have the meanings set
forth below:
 
2.1 “Ad Hoc Group” has the meaning given such term in the BCCA.
 
2.2 “Alternative Proposal” has the meaning given such term in the BCCA.
 
2.3 “Alternative Proposal KEIP Pool Amount” means the amount determined in
accordance with Section 4.2.
 
2.4 “Alternative Proposal KEIP Pool Percentage” means the Alternative Proposal
KEIP Pool Percentage set forth in a Participant’s Award Agreement.
 
2.5 “Award Agreement” means the award agreement delivered to the Participant
pursuant to this Plan.
 
2.6 “BCCA” means that certain Backstop Conversion Commitment Agreement among the
Company, certain subsidiaries of the Company and the investors party thereto,
dated as of September 23, 2014.
 
2.7 “Bankruptcy Code” has the meaning given such term in the BCCA.
 
2.8 “Bankruptcy Court” has the meaning given such term in the BCCA.
 
2.9 “Basic KEIP Pool Amount” means the amount determined in accordance with
Section 4.2.
 
2.10 “Basic KEIP Pool Percentage” means the Basic KEIP Pool Percentage set forth
in a Participant’s Award Agreement.
 
 
1

--------------------------------------------------------------------------------

 
2.11 “Board” means the Board of Directors of the Company.
 
2.12 “Cause” means (i) a Participant’s failure or refusal to substantially
perform his material duties, responsibilities and obligations, other than a
failure resulting from the Participant’s incapacity due to physical or mental
illness, which failure continues for a period of at least thirty (30) days after
a detailed written notice of alleged Cause and a demand for substantial
performance has been delivered to the Participant specifying the manner in which
the Participant has failed substantially to perform, (ii) any intentional act
involving fraud, misrepresentation, theft, embezzlement, or dishonesty on a
material matter, (iii) conviction of or a plea of nolo contendere to an offense
which is a felony or which is a misdemeanor that involves fraud or (iv) the
Participant’s material breach of a material agreement between the Company and
the Participant.
 
2.13 “Chapter 11 Case” means Case No. 14-20130 filed by the Company and certain
of its domestic subsidiaries with the Bankruptcy Court under Chapter 11 of the
Bankruptcy Code on March 25, 2014.
 
2.14 “Chapter 11 Plan Effective Date” means the effective date of any chapter 11
plan of reorganization filed by the Company in the Chapter 11 Case that is
confirmed by the Bankruptcy Court.
 
2.15 “Committee” means either the Board or the Compensation Committee of the
Board, in each case as in existence immediately prior to the Chapter 11 Plan
Effective Date.
 
2.16 “Company” means Global Geophysical Services, Inc., a Delaware corporation,
together with its subsidiaries.
 
2.17 “Eligible Employee” means an employee of the Company designated on
Exhibit A.
 
2.18 “Good Reason” means, if the Participant is a party to an employment
agreement with the Company, “Good Reason” as defined in such agreement.  For the
avoidance of doubt, if the Participant is not a party to an employment agreement
with the Company providing for payments in the event of a termination due to
Good Reason, then no payments will be provided under this Plan on account of a
termination due to an alleged “Good Reason” termination, constructive dismissal
or similar term.
 
2.19 “Implied Enterprise Value” means the enterprise value implied by an
Alternative Proposal.
 
2.20  “KEIP Payment” means, with respect to a Participant, the sum of (1) the
product of (i) the Basic KEIP Pool Amount and (ii) the Participant’s Basic KEIP
Pool Percentage and (2) the product of (i) the Alternative Proposal KEIP Pool
Amount and (ii) the Participant’s Alternative Proposal KEIP Pool Percentage.
 
2.21 “KEIP Pool Initial Value” means $750,000.
 
 
2

--------------------------------------------------------------------------------

 
2.22 “Participant” means an Eligible Employee who is selected to participate in
this Plan in accordance with Article IV of this Plan.
 
2.23 “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
 
2.24 “Proposed Enterprise Value” means $190,000,000.
 
2.25 “Section 409A” means Section 409A of the United States Internal Revenue
Code of 1986, as amended, and the treasury regulations and other official
guidance promulgated thereunder.
 
2.26 “Total Disability” means permanent and total disability under the Company's
long-term disability plan as in effect on the Effective Date.
 
ARTICLE III

 
ADMINISTRATION
 
3.1 General. This Plan shall be administered by the Committee. Subject to the
provisions of this Plan, the Committee shall be authorized to (i) select
Participants, (ii) determine the KEIP Pool Percentage granted to Participants
under this Plan, (iii) adjust the terms and conditions applicable to any KEIP
Payment, (iv) determine the conditions and restrictions, if any, subject to
which payments hereunder will be made, (v) determine whether the conditions and
restrictions set forth in this Plan and applicable to any payment have been met,
(vi) interpret this Plan, and (vii) adopt, amend, or rescind such rules and
regulations, and make such other determinations, for carrying out this Plan as
it may deem appropriate. Decisions of the Committee on all matters relating to
this Plan shall be in the Committee’s sole discretion and shall be conclusive
and binding upon the Participants, the Company and all other Persons to whom
rights to receive payments hereunder have been transferred in accordance with
Section 5.1 of this Plan. The validity, construction, and effect of this Plan
and any rules and regulations relating to this Plan shall be determined in
accordance with applicable federal and state laws and rules and regulations
promulgated pursuant thereto. Determinations made by the Committee under this
Plan need not be uniform and may be made selectively among eligible individuals
under this Plan, whether or not such individuals are similarly situated.
 
3.2 Plan Expenses. The reasonable expenses of this Plan shall be borne by the
Company.
 
3.3 Delegation. The Committee may, to the extent permissible by law, delegate
any of its authority hereunder to Company officers or such other Persons as
authorized by the Bankruptcy Court, as it deems appropriate.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE IV
 
PARTICIPATION, DETERMINATION OF KEIP POOL AMOUNT
 
4.1 Participation. Participation in this Plan shall be limited to those Eligible
Employees as determined by the Committee on the Effective Date. In the event a
Participant is no longer eligible to participate in this Plan, the Committee may
(but shall not be required to) allocate all or a portion of such Participant’s
KEIP Pool Percentage to a new Participant or increase the KEIP Pool Percentage
of one or more of the remaining Participants.
 
4.2 Determination of KEIP Pool Amount. If the Committee determines that the
performance criteria set forth on Exhibit B have been satisfied, the Basic KEIP
Pool Amount shall be equal to the KEIP Pool Initial Value.  If the Implied
Enterprise Value in an Alternative Proposal that is consummated no later than
February 27, 2015 is greater than the Proposed Enterprise Value, the Alternative
Proposal KEIP Pool Amount shall be equal to the lesser of (i) $2,000,000 less
the Basic KEIP Pool Amount or (ii) the product of (A) 2.5% and (B) the
difference between the Implied Enterprise Value and the Proposed Enterprise
Value.
 
4.3 Time and Form of KEIP Payments. Except as provided in Article V, without
further action of the Board, each Participant who has been continuously employed
by the Company from the Effective Date through the Chapter 11 Plan Effective
Date shall receive a lump-sum cash payment equal to the Participant’s KEIP
Payment on the Chapter 11 Plan Effective Date.
 
ARTICLE V
 
TERMINATION OF EMPLOYMENT
 
5.1 Termination of Employment due to Death or Total Disability. In the event of
a termination of a Participant’s employment due to death or Total Disability
prior to the Chapter 11 Plan Effective Date, the Participant (or the
Participant’s estate or legal representative, as the case may be) shall receive
a lump-sum cash payment equal to the Participant’s KEIP Payment on the Chapter
11 Plan Effective Date, but such KEIP Payment shall be prorated based on the
ratio between (i) the number of days that have elapsed from the date the Chapter
11 Case was filed until and including the effective date of the termination of
the Participant’s employment due to death or Total Disability and (ii) the total
number of days that have elapsed from the date the Chapter 11 Case was filed
until and including the Chapter 11 Plan Effective Date.
 
5.2 Termination of Employment Without Cause or for Good Reason.  In the event of
a Participant’s termination of employment by the Company without Cause or by the
Participant for Good Reason prior to the Chapter 11 Plan Effective Date, the
Participant shall receive a lump-sum cash payment equal to the Participant’s
KEIP Payment on the Chapter 11 Plan Effective Date.
 
5.3 Forfeiture.  A Participant shall forfeit all of his or her rights to payment
under this Plan in the event of such Participant’s termination of service due to
the Participant’s voluntary resignation (other than for Good Reason) or a
termination of the Participant’s employment by the Company for Cause prior to
the Chapter 11 Plan Effective Date.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Nontransferability. No rights to receive payment under this Plan may be
transferred other than by will or the laws of descent and distribution. Any
transfer or attempted transfer of a right to receive payment under this Plan
contrary to this Section 6.1 shall be void to the greatest extent permitted
under applicable law. In case of an attempted transfer by a Participant of a
right to receive payment pursuant to this Plan contrary to this Section 6.1 of
this Plan, the Committee may in its sole discretion terminate such right.
 
6.2 Rights of Participants. Nothing in this Plan shall interfere with or limit
in any way any right of the Company to terminate any Participant’s employment or
other service at any time and for any reason (or no reason), nor confer upon any
Participant any right to continued service with the Company for any period of
time or to any compensation. No service provider of the Company shall have a
right to be selected as a Participant.
 
6.3 Withholding Taxes. The Company shall be entitled to withhold from any amount
due and payable by the Company to any Participant (or secure payment from such
Participant in lieu of withholding) the amount of any withholding or other tax
due from the Company with respect to any amount payable to such Participant
under this Plan.
 
6.4 Severability. Each provision of this Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Plan.
 
6.5 Titles and Headings. The headings and titles used in this Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Plan.
 
6.6 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board, the members of the Committee and the Board and
the members of management to the extent any authority has been delegated to such
member by the Committee or the Board, shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be party by
reason of any action taken or failure to act under or in connection with this
Plan or any rights granted thereunder, and against all amounts paid by them in
settlement thereof; provided such settlement is approved by independent legal
counsel selected by the Company or paid by them in satisfaction of a judgment in
any such action, suit or proceeding; provided further that any such Board,
Committee or management member shall be entitled to the indemnification rights
set forth in this Section 6.6 only if such member has acted in good faith and in
a manner that such member reasonably believed to be in or not opposed to the
best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that such conduct was unlawful;
and provided, further, that upon the institution of any such action, suit or
proceeding, a Board, Committee or management member shall give the Company
written notice thereof and an opportunity, at its own expense, to handle and
defend the same before such Board, Committee or management member undertakes to
handle and defend it on such Board, Committee or management member’s own
behalf.  Costs and expenses incurred by an individual in defense of any action,
suit or proceeding covered by this Section 6.6 shall be paid by the Company in
advance of the final disposition of such action, suit or proceeding upon receipt
by the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the individual to repay the amounts
so paid if it shall ultimately be determined that the such individual is not
entitled to be indemnified by the Company.
 
 
5

--------------------------------------------------------------------------------

 
6.7 Amendment, Termination. The Committee, subject to the Ad Hoc Group’s prior
written consent, may amend, suspend or terminate this Plan, or any part of this
Plan, at any time and for any reason, subject to any requirement of Bankruptcy
Court approval; provided, however, that no amendment, suspension or termination
of this Plan shall, without the consent of the affected individual,
(i) materially adversely alter or impair any rights or obligations under any
award theretofore granted to an individual who is a Participant or (ii)
adversely alter or impair an individual’s rights to recovery pursuant to Section
6.6.
 
6.8 Governing Law; Waiver of a Jury Trial; Venue. Except during the period prior
to the Chapter 11 Plan Effective Date, during which the Bankruptcy Court shall
have exclusive jurisdiction, in relation to any legal action or proceeding
arising out of or in connection with this Plan, the validity, construction and
effect of this Plan and any rules and regulations relating to this Plan shall be
determined in accordance with the laws of the State of Texas and applicable
federal law. The Company and each Participant shall irrevocably and
unconditionally waive all right to trial by jury in any proceeding relating to
this Plan or any award made hereunder, or for the recognition and enforcement of
any judgment in respect thereof (whether based on contract, tort or otherwise)
arising out of or relating to this Plan or any award made hereunder. Except as
provided above, by accepting any award made hereunder, the Company and each
Participant agree to exclusive jurisdiction in the state and federal courts
located in Houston, Texas to resolve any disputes under this Plan.
 
6.9 Unfunded Arrangement.  This Plan is unfunded.  Amounts payable under this
Plan shall be satisfied solely out of the general assets of the Company.  The
Company is under no obligation to purchase or maintain any reserve or asset to
provide any benefit under this Plan, and any reference to a reserve or other
asset in the Company’s financial statements is made solely for the purpose of
computing the amount of the benefit which may become due and
payable.  Participants, and any beneficiaries thereof having or claiming a right
to payments hereunder, will rely solely on the unsecured promise of the Company,
and any such person will have no right greater than as a general unsecured
creditor of the reorganized Company; provided, however, that any amounts due on
the Chapter 11 Plan Effective Date shall be administrative expense claims under
the Company’s plan of reorganization.
 
6.10 Section 409A. It is intended that the payments and benefits provided under
this Plan shall be exempt from or comply with the application of the
requirements of Section 409A.  This Plan shall be construed, administered and
governed in a manner that affects such intent.  Specifically, (i) each payment
under this Plan, including each payment in a series of installment payments, is
deemed to be a separate installment payment and (ii) any taxable benefits or
payments provided under this Plan are deemed to be separate payments that
qualify for the “short-term deferral” exclusion from Section 409A to the maximum
extent possible.  To the extent that this exception (or any other available
exception) applies, then notwithstanding anything contained herein to the
contrary, and to the extent required to comply with Section 409A, if a
Participant is a “specified employee,” as determined by the Company, as of his
termination date, then all amounts due under this Plan that constitute a
“deferral of compensation” within the meaning of Section 409A, that are provided
as a result of a “separation from service” within the meaning of Section 409A,
and that would otherwise be paid or provided during the first six months
following the termination date, shall be accumulated through and paid or
provided (without interest) on the first payroll date that immediately follows
the date that is six months after the date of the termination date (or, if the
Participant dies during such six-month period, the first payroll date following
the Participant’s death).  In no event will the Company or its shareholders or
affiliates, or their respective employees, directors, officers, agents,
representatives, attorneys, equityholders, principals, members, managers,
affiliates or investors have any liability, including without limitation for
gross up or indemnity, for any failure of the Plan to satisfy the requirements
of Section 409A or any exemption therefrom, and as a condition to payment
hereunder, all rights to seek such liability or indemnity are automatically
waived, and such parties do not guarantee that such arrangements comply with or
are exempt from Section 409A.  All references to “termination of employment”
(and similar terms) in the Plan shall mean a “separation from service” under
Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
6.11 Binding Effect on Successor. This Plan shall be binding upon any successor
or assignee of the Company and any such successor or assignee shall be required
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would be required to perform if no such
succession or assignment had taken place. In such event, the term “Company,” as
used in this Plan, shall include the Company and any successor or assignee as
described above which by reason hereof becomes bound by the terms and conditions
of this Plan.
 
6.12 Notices. Any notice or other communication required or permitted pursuant
to the terms of this Plan shall be in writing and shall be deemed to have been
duly given when delivered personally, or sent by certified or registered mail,
postage prepaid, return receipt requested, or sent by facsimile or similar form
of telecommunication within business hours on a business day, and shall be
deemed to have been given when received. Any such notice shall be addressed as
follows:
 
If to the Plan:
 
Global Geophysical Services, Inc. Key Employee Incentive Plan
13927 South Gessner Road
Missouri City, Texas 77489
Attention: Corporate Secretary
 
If to a Participant, at the most recent address set forth in the Company’s
records.
 
 
7

--------------------------------------------------------------------------------

 
6.13 Effect of Plan Payments on Other Benefits.  No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan or arrangement of the
Company except as otherwise provided in such other plan or arrangement.
 
6.14 ERISA. The Plan described herein is intended to constitute a “cash bonus”
plan that is exempt from the federal Employee Retirement Income Security Act of
1974, as amended (“ERISA”), is not intended and will not be construed to
constitute a retirement, welfare or other benefit plan, is not intended to defer
the receipt of payments to the termination of a Participant’s employment or
beyond, and will not be governed by or subject to ERISA.  All interpretations
and determinations hereunder will be made on a basis consistent with the Plan’s
status as a bonus program that is not an employee benefit plan subject to ERISA.
 
 
 

 
 
 
8

--------------------------------------------------------------------------------

 
EXHIBIT B
 
The performance criteria that will determine the size of the Basic KEIP Pool
Amount and the Alternative Proposal KEIP Pool Amount are set forth below.  The
percentage weighting allocated to each of the performance criteria are set forth
under items (i), (ii) and (iii) below. The proportionate achievement of the
performance criteria set forth in items (ii) and (iii) below will be determined
in the judgment of the Committee, and may include a determination that a
criteria has been partially achieved, resulting in pro rata crediting of the
percentage associated with such performance criteria towards the determination
of the Basic KEIP Pool Amount and the Alternative Proposal KEIP Pool
Amount.  The Basic KEIP Pool Amount and the Alternative Proposal KEIP Pool
Amount will be based on the cumulative achievement of the performance criteria.
 
(i)  
 
(25% of KEIP Pool Amount) The Chapter 11 Plan Effective Date occurs on or before
December 31, 2014 for the proposed plan of reorganization or February 27, 2015
for the Alternative Proposal;

 
(ii)  
 
(25% of KEIP Pool Amount) The Company’s Closing Cash Balance (as defined in the
BCCA) as of the Chapter 11 Plan Effective Date is at least $20,000,000; and

 
(iii)  
 
(50% of KEIP Pool Amount) The Committee determines that the following items
have, in the aggregate, been satisfactorily achieved as of the Chapter 11 Plan
Effective Date:

 
(1)  
Complete any and all actions necessary, proper and advisable to effectuate and
consummate the reorganization on a timely basis.

 
(2)  
Minimize transaction costs and professional fees through, among other things,
timely resolution of issues.

 
(3)  
Analyze, develop a strategy for, market and negotiate with potential purchasers
during the “go shop” period in an effort to maximize estate value.

 
(4)  
Develop a virtual data room for the go-shop process.

 
(5)  
Respond to information requests from potential purchasers/plan sponsors during
the go shop period.

 
(6)  
Collect and disseminate requested information to potential purchasers/plan
sponsors during the go shop period.

 
(7)  
Timely conclude the go shop process leading to (i) a higher value offer or (ii)
independent verification that the Transaction represents the highest value
alternative.

 
(8)  
Respond to requests from, and provide information to, the potential
purchasers/plan sponsors for purposes of transition planning.

 
 
 
9

--------------------------------------------------------------------------------

 
(9)  
Collect, organize, analyze and prepare information for various governmental
filings including, but not limited to the Federal Communications Commission, SEC
and Federal Trade Commission.

 
(10)  
Identify, assemble and deliver to the purchasers a comprehensive list of
executory contracts, unexpired leases of real and personal property and other
assumable and assignable contracts.

 


 
 

10

--------------------------------------------------------------------------------